EXHIBIT 10.54


AMENDMENT NO. 1 TO HIBERNIA CORPORATION


DEFERRED AWARD PLAN

        THIS AMENDMENT NO. 1 (the "Amendment") to the Hibernia Corporation
Deferred Award Plan (the "Plan") is made as of the 22nd day of October 2002.


RECITALS

        WHEREAS, Hibernia Corporation, a Corporation organized and existing
under the laws of the State of Louisiana (the “Company”) maintains the Plan,
which was adopted by the Executive Compensation Committee of the Board of
Directors of the Company (the “Committee”); and

        WHEREAS, under the terms of the Plan, the Committee has the authority to
amend the Plan; and

        WHEREAS, the Committee adopted the following amendments to the Plan on
October 22, 2002;

        NOW, THEREFORE, in consideration of the premises set forth above, and
effective as of the date first above written, the Plan shall be and hereby is
amended as follows:


PLAN AMENDMENTS

        1.        Paragraph 2.4 of the Plan entitled “Change in Control” is
hereby amended by deleting the existing paragraph 2.4 and substituting the
following paragraph 2.4 in its place:

2.4 Change in Control: A "Change in Control" shall be deemed to occur if:


(i)  

A person, including a “group” as defined in Paragraph 13(d)(3) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (excluding Hibernia Corporation or any of its Subsidiaries, a trustee
or any fiduciary holding securities under an employee benefit plan of Hibernia
Corporation or any of its Subsidiaries, an underwriter temporarily holding
securities pursuant to an offering of such securities or a corporation owned,
directly or indirectly, by stockholders of Hibernia Corporation in substantially
the same proportion as their ownership of Hibernia Corporation), becomes the
beneficial owner as defined in Rule 13d-3 under the Securities Exchange Act of
1934 (other than as a result of the acquisition of shares by Hibernia
Corporation or a Subsidiary of Hibernia Corporation) of shares of Hibernia
Corporation having 50% or more of the then outstanding voting power of Hibernia
Corporation,


(ii)  

Hibernia Corporation shall have sold or disposed of all or substantially all of
its assets or substantially all of the assets of its wholly-owned subsidiary,
Hibernia National Bank, in one or a series of transactions to a party not a
member of a controlled group (as defined in the Code or regulations thereunder)
with Hibernia Corporation,


(iii)  

Hibernia Corporation consummates a merger, consolidation, share exchange or
similar form of corporate transaction that requires the approval of the
shareholders of Hibernia Corporation, whether for such transaction or for the
issuance of securities in the transaction (a “Business Combination”), unless,
immediately following the Business Combination, (A) more than 50% of the total
voting power of either the entity resulting from such Business Combination (the
“Surviving Entity”) or, if applicable, the ultimate parent company that directly
or indirectly has beneficial ownership of at least 95% of the voting securities
eligible to elect directors of the Surviving Entity (the “Parent”), is
represented by the voting securities of Hibernia Corporation that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such voting securities were converted
pursuant to the Business Combination), and such voting power among the holders
thereof is in substantially the same proportions as the voting power of Hibernia
Corporation’s voting securities among the holders thereof immediately prior to
such Business Combination and (B) at least a majority of the members of the
board of directors of the Parent (or, if there is no Parent, the Surviving
Entity) were Incumbent Directors at the time of the execution of the initial
agreement, or of the action of the Board of Directors of Hibernia Corporation,
providing for such Business Combination,


(iv)  

The shareholders of Hibernia Corporation approve a plan of complete liquidation
or dissolution of Hibernia Corporation, or


(v)  

During any period of two consecutive calendar years, the individuals who, at the
beginning of such period, constitute the Board of Directors of Hibernia
Corporation (the “Incumbent Directors”) cease for any reason to constitute at
least a majority thereof, unless the election or the nomination for election by
the shareholders of Hibernia Corporation of each new director was approved by a
vote of at least a majority of the directors then still in office who were
directors at the beginning of the period or persons nominated or elected by such
directors (each such new director shall also be deemed to be an “Incumbent
Director”).


        A Change in Control shall not result from any transaction precipitated
by the Company’s insolvency, appointment of a conservator or determination by a
regulatory agency that the Company is insolvent.

        The Committee shall determine whether a Change in Control has occurred
under this paragraph 2.4.

        2.        Paragraph 2.7 of the Plan entitled “Competitive Business” is
hereby amended by adding to the end of paragraph 2.7 the words “or in any other
location in which the Company and/or any of its affiliates are engaged in the
acceptance of deposits and/or the making of loans, from time to time” so that
paragraph 2.7 shall hereafter read as follows:

2.7 Competitive Business: Any incorporated or unincorporated entity that accepts
deposits or makes loans from one or more offices located in the State of
Louisiana or in any other location in which the Company and/or any of its
affiliates are engaged in the acceptance of deposits and/or the making of loans,
from time to time.


        3.        Paragraph 5.2(c) of the Plan is hereby amended by deleting the
existing paragraph 5.2(c) and substituting the following paragraph 5.2(c) in its
place:

c.    

Each Participant shall make a payment election upon his or her commencement of
participation in the Plan (an “Initial Election”). Thereafter, such Participant
shall have the right to change such election from time to time; provided,
however, that any modification of an Initial Election or of a subsequent
election shall be effective only if received and accepted by the Committee at
least 12 months prior to the date of an Eligible Participant’s Termination of
Employment. Any modification of a payment election that is on file with the
Committee as of the date hereof shall also be deemed effective 12 months after
its receipt and acceptance by the Committee, without the requirement of
additional action.


        4.        Paragraph 9.8 of the Plan entitled “Notices” is hereby is
amended by deleting the reference to “Thomas P. King” and by substituting in its
place a reference to “Chief Financial Officer” so that paragraph 9.8 shall
hereafter read as follows:

9.8 Notices. Any notices required or permitted to be given to the Committee
under this Plan shall be deemed received when delivered personally or mailed, by
United States mail, postage prepaid by registered or certified mail, to the
following address: Hibernia Corporation, Attn.: Chief Financial Officer, P.O.
Box 61540, New Orleans, Louisiana 70161. Any notice required or permitted to be
given to a Participant under this Plan shall be deemed received when delivered
personally to such Participant or mailed, by United States mail, postage
prepaid, to the Participant’s address as last shown in the personnel records of
the Company.


        5.        A new paragraph 9.12 is hereby added to Article 9-General
Provisions of the Plan, which paragraph 9.12 shall read as follows:

9.12 Distribution. Notwithstanding anything herein to the contrary relating to
the date on which a distribution shall be made hereunder, any distribution to be
made under this Plan shall be made on or as soon as administratively feasible
after the designated payment date or the payment date otherwise determined in
accordance with the terms and conditions of the Plan.


        6.        On and after the date hereof, each reference in the Plan to
“this Plan,” “hereunder,” “herein” or words of like import shall mean and be a
reference to the Plan as amended hereby.

        IN WITNESS WHEREOF, the Committee has caused this Amendment No. 1 to be
executed as of the month, day and year first above written.

                    

HIBERNIA CORPORATION                    


                     By:      /s/ J. Herbert Boydstun                    
            Name:   J. Herbert Boydstun             Title:   President and CEO